UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARIEL GIOVANI MOLINA-HERNANDEZ, a/k/a Jonathan Nol Terron,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00134-WO-1)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Allen Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.     Clifton Thomas Barrett, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ariel          Giovani       Molina-Hernandez            pled        guilty        to

violating     the    terms       of    his     supervised      release      order       and    was

sentenced     to        twelve     months       of    imprisonment          to     be     served

consecutively with his fifty-seven-month sentence imposed on the

same day for other federal crimes.                         Molina-Hernandez’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating his opinion that there are no meritorious issues

for appeal, but questioning whether the district court properly

ran Molina-Hernandez’s sentence consecutive to his other federal

sentence. Molina-Hernandez was notified of his right to file a

pro   se    supplemental          brief      but     has   failed      to    do    so.         The

Government has declined to file a responsive brief.                              We affirm.

             Because         Molina-Hernandez          was     also    serving      a     fifty-

seven-month        federal       sentence,      the    district       court       imposed      his

twelve-month supervised release sentence to run consecutively,

as    recommended           by   the    Sentencing           Guidelines.            See       U.S.

Sentencing Guidelines Manual (“USSG”) § 7B1.3(f), p.s. (2011)

(recommending           a     consecutive           sentence     for        revocation          of

supervised         release       when        also     serving     another          sentence).

Moreover, we note that Molina-Hernandez’s twelve-month sentence

was within his correctly calculated advisory Guidelines range

for   a    Grade    B       violation     of    his    supervised       release         and    his

criminal history category of II.                    See USSG § 7B1.4, p.s.

                                                2
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Molina-Hernandez’s conviction and sentence.

This   court     requires     that     counsel    inform    Molina-Hernandez,         in

writing,    of   the     right   to    petition     the    Supreme    Court    of   the

United States for further review.                 If Molina-Hernandez requests

that   a   petition      be   filed,    but    counsel     believes   that     such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                       Counsel’s motion

must state that a copy thereof was served on Molina-Hernandez.

We   dispense     with    oral   argument        because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3